Case 8:01-cr-00283-CEH-AEP Document 189 Filed 02/08/21 Page 1 of 8 PageID 425




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                 Case No.: 8:01-cr-283-CEH-AEP

ALEJANDRO BENITEZ
___________________________________/

                                     ORDER

      This matter comes before the Court on the Defendant’s Emergency Motion for

Compassionate Release (Doc. 184). In the motion, Defendant requests compassionate

relief pursuant to the First Step Act due to COVID-19 concerns. The Government

filed a response in opposition. Doc. 186. The Court, having considered the motion

and being fully advised in the premises, will deny Defendant’s motion.

I.    BACKGROUND

      Defendant, Alejandro Benitez, pleaded guilty to conspiracy to possess with

intent to distribute 500 grams or more of methamphetamine and possession with intent

to distribute 500 grams or more of methamphetamine in violation of 21 U.S.C. §§ 846

and 841(b)(1)(A)(viii). Doc. 116. Defendant was sentenced on May 6, 2002, to a term

of imprisonment of 294 months, 5 years of supervised release, and other mandatory

conditions. Id. Defendant is a 50-year-old white male who is currently incarcerated at

McRae Correctional Institution in Georgia. See Federal Bureau of Prisons, Inmate

Locator, https://www.bop.gov/inmateloc/ (last accessed Feb. 8, 2021). Defendant is

scheduled to be released from prison in approximately one and one-half years on July
Case 8:01-cr-00283-CEH-AEP Document 189 Filed 02/08/21 Page 2 of 8 PageID 426




14, 2022. Id. On August 12, 2020, Defendant filed the instant Emergency Motion for

Compassionate Release requesting modification of his sentence due to his chronic

illnesses and the COVID-19 pandemic. Doc. 184 at 1. Defendant contends that he is

vulnerable under conditions of incarceration because it is impossible to maintain social

distance and because of inmate mask refusal. Id. at 10. Defendant asserts that he suffers

from asthma, high blood pressure, and neurological issues, id. at 1, but he fails to

provide any medical records to document his conditions. Defendant does not claim to

have exhausted his administrative remedies, instead arguing that the Court should

excuse compliance with the administrative exhaustion requirement because of the

pandemic. Id. at 2.

       In response, the Government asserts that the Bureau of Prisons (“BOP”) takes

significant measures to protect the health of the inmates. Doc. 186. at 1. Specifically,

the Government states that the BOP has had a Pandemic Influenza Plan in place since

October 2012 which required the BOP to prepare for a pandemic, and in the instance

of such, to implement a framework addressing issues of cleaning, hygiene,

quarantining of sick individuals, and treatment of inmates. Id. at 4. The Government

contends that since the COVID-19 outbreak began in the United States in March 2020,

the BOP has tailored this protocol to prevent inmate exposure and the spread of the

virus through additional actions including visitation bans, quarantining of

asymptomatic individuals, social distancing measures, and the issuance of face masks

to staff and prisoners. Id. at 4–7.



                                           2
Case 8:01-cr-00283-CEH-AEP Document 189 Filed 02/08/21 Page 3 of 8 PageID 427




      In response to Defendant’s motion, the Government argues the motion should

be denied because Defendant failed to exhaust administrative remedies and he

otherwise does not provide extraordinary and compelling reasons to permit his

compassionate release from prison. Id. at 9–10.

II.   LEGAL STANDARD

      Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a

sentence of imprisonment “constitutes a final judgment and may not be modified by a

district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817,

824 (2010) (internal quotations omitted). Those limited circumstances are provided

under 18 U.S.C. § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act

of 2018 amended section 3582(c)(1)(A) by adding a provision that allows prisoners to

directly petition a district court for compassionate release. That provision states:

      The court may not modify a term of imprisonment once it has been imposed

except that—

      (1) in any case—

            (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
            administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
            such a request by the warden of the defendant's facility, whichever is earlier,
            may reduce the term of imprisonment (and may impose a term of
            probation or supervised release with or without conditions that
            does not exceed the unserved portion of the original term of
            imprisonment), after considering the factors set forth in section
            3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                    reduction; or
                                               3
Case 8:01-cr-00283-CEH-AEP Document 189 Filed 02/08/21 Page 4 of 8 PageID 428




                      (ii) the defendant is at least 70 years of age, has served at
                      least 30 years in prison, pursuant to a sentence imposed
                      under section 3559(c), for the offense or offenses for which
                      the defendant is currently imprisoned, and a determination
                      has been made by the Director of the Bureau of Prisons that
                      the defendant is not a danger to the safety of any other
                      person or the community, as provided under section
                      3142(g);

               and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission; and

               (B) the court may modify an imposed term of imprisonment to the
               extent otherwise expressly permitted by statute or by Rule 35 of
               the Federal Rules of Criminal Procedure. . . .

18 U.S.C. § 3582(c)(1) (italics reflecting amendment under First Step Act).

Accordingly, a court may reduce a sentence upon motion of a defendant provided that:

(1) the inmate has either exhausted his or her administrative appeal rights of the BOP’s

failure to bring such a motion on the inmate’s behalf or has waited until 30 days after

the applicable warden has received such a request; (2) the inmate has established

“extraordinary and compelling reasons” for the requested sentence reduction; and (3)

the reduction is consistent with the Sentencing Commission’s policy statement. See id.

Courts are to consider the § 3553(a) factors, as applicable, as part of the analysis.1 See

§ 3582(c)(1)(A).


1
  These factors include: (1) the nature and circumstances of the offense and the history and
characteristics of the defendant; (2) the need for the sentence imposed to reflect the seriousness
of the offense, to promote respect for the law, and to provide just punishment for the offense;
to afford adequate deterrence to criminal conduct; to protect the public from further crimes
of the defendant; and to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner; (3) the kinds of
sentences available; (4) the kinds of sentence and the sentencing range established for the
                                                4
Case 8:01-cr-00283-CEH-AEP Document 189 Filed 02/08/21 Page 5 of 8 PageID 429




       The defendant generally bears the burden of establishing that compassionate

release is warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)

(providing that defendant bears the burden of establishing a reduction of sentence is

warranted under § 3582(c) due to a retroactive guideline amendment); United States v.

Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019)

(citing Hamilton in the context of a § 3582(c) motion for compassionate release).

III.   DISCUSSION

       A.     Administrative Exhaustion

       Under 18 U.S.C. § 3582(c)(1), a defendant must exhaust administrative

remedies within the BOP prior to the filing of a motion for compassionate release.

Despite Defendant’s argument that administrative exhaustion is not required, the

Government advises that Defendant did file a request for compassionate release with

the BOP Warden, which was denied on August 14, 2020. See Doc. 186-3. Because

Defendant did not appeal the denial, the Government argues that Defendant has not

exhausted his administrative remedies. Doc. 186 at 12.

       The Court finds that Defendant has satisfied administrative exhaustion and will

consider the merits of Defendant’s motion as more than thirty days have elapsed since

the warden received Defendant’s request. See 18 U.S.C. § 3582(c)(1)(A).


applicable category of offense committed by the applicable category of defendant as set forth
in the guidelines; (5) any pertinent policy statement issued by the Sentencing Commission;
(6) the need to avoid unwarranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct; and (7) the need to provide restitution to any
victims of the offense. 18 U.S.C. § 3553(a).
                                             5
Case 8:01-cr-00283-CEH-AEP Document 189 Filed 02/08/21 Page 6 of 8 PageID 430




      B.     Extraordinary and Compelling Reason

       Even though the Court finds Defendant exhausted his administrative remedies,

his Emergency Motion nevertheless fails as Defendant has not shown an extraordinary

and compelling reason to support a reduction in his sentence. Again, in accordance

with Hamilton, a defendant bears the burden of establishing that compassionate release

is warranted. 715 F.3d at 337. In its existing policy statement on compassionate

release, the Sentencing Commission identifies four categories in which extraordinary

and compelling circumstances may exist: (1) the defendant’s medical condition; (2) the

defendant’s advanced age (at least 65 years old); (3) family circumstances; and (4)

other reasons. U.S.S.G. §1B1.13, cmt. n. 1(A)–(D). Only the first and fourth provisions

are potentially relevant here, because Defendant is 50 years of age and does not allege

any extraordinary family circumstances.

      Here, Defendant contends that he has shown an extraordinary and compelling

reason because of his status as a BOP prisoner during the COVID-19 pandemic in

combination with his medical conditions. Doc. 184 at 1, 10. Specifically, Defendant

claims his asthma, high blood pressure, and neurological ailments put him at an

increased risk for COVID-19. Id. The Government responds that because COVID-19

poses a threat to all non-immune individuals, it is not an extraordinary or compelling

reason for compassionate release absent a defendant’s serious qualifying medical

condition. Doc. 186 at 14–15 (referencing USSG §1B1.13, cmt. N.1(C)). Further, the

Government argues: (1) that Defendant has not provided sufficient documentation of



                                          6
Case 8:01-cr-00283-CEH-AEP Document 189 Filed 02/08/21 Page 7 of 8 PageID 431




his medical conditions and his medical history conflicts with his claims; and (2) that

Defendant’s conditions are not serious in accordance with § 1B.13.

      The Court finds that sufficient medical documentation is needed in this case to

meet the requirements of Heromin, and that the severity of the conditions cannot be

determined without supporting documentation. 2019 WL 2411311, at *2. Defendant

provides no medical records in support of his claim. Nor does he claim he is unable to

care for himself in the prison environment.

      Defendant argues the possibility that he will contract COVID-19 constitutes an

extraordinary and compelling reason to support a reduction in his sentence. The

Bureau of Prison’s website is currently reporting that CI McRae has zero inmates who

are positive for COVID-19 and twenty-four inmates that have recovered. There has

been one inmate death due to the virus. (https://www.bop.gov/coronavirus/ last

accessed Feb. 8, 2021). This Circuit and others have held that general concerns about

possible exposure to COVID-19 do not alone meet the criteria for an extraordinary

and compelling reason under § 3582(c)(1)(A) and U.S.S.G. §1B1.13, cmt. n. 1. See

United States v. Luster, 2020 U.S. App. LEXIS 34965, at *3 (11th Cir. Nov. 04, 2020)

(finding that “generalized allegations concerning COVID-19 did not warrant release”

given defendant’s lack of evidence concerning the severity of his conditions); United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.”); United States v. Eberhart, No. 13-cr-313-

PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about
                                           7
Case 8:01-cr-00283-CEH-AEP Document 189 Filed 02/08/21 Page 8 of 8 PageID 432




possible exposure to COVID-19 do not meet the criteria for extraordinary and

compelling reasons for a reduction in sentence.”). Thus, Defendant’s general concerns

of the possibility of contracting COVID-19 are insufficient to support a reduction in

his sentence. Because Defendant has not met his burden of showing extraordinary and

compelling circumstances for compassionate release, Defendant’s Emergency Motion

is due to be denied.2 Accordingly, it is hereby

       ORDERED:

       Defendant’s Motion for Compassionate Release (Doc. 184) is DENIED.

       DONE AND ORDERED in Tampa, Florida on February 8, 2021




Copies to:
Alejandro Benitez, pro se
Counsel of Record




2
 Having shown that Defendant has not met his burden of proof in establishing extraordinary
and compelling reasons for compassionate release or resentencing, the Court need not analyze
the sentencing factors in 18 U.S.C. § 3553(a).
                                             8
